Citation Nr: 1312522	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hysterectomy. 

2.  Entitlement to an increased evaluation for generalized anxiety disorder, currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a low back injury, currently rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to March 1997.  She also has unverified Reserve service, to include a period of active duty for training (ACDUTRA) from May 1990 to September 1990.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2012, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.   The VLJ who conducted the April 2012 hearing is no longer employed by the Board.  In February 2013, the Veteran and her representative were informed that because the VLJ who had conducted the April 2012 hearing was no longer available to decide the case, the Veteran was entitled to another hearing before a different VLJ.  The Veteran replied later that month that she did not desire to appear at another hearing.


REMAND

The Veteran has testified that the severity of the service-connected back disability, hemorrhoids, and anxiety disorder have worsened.  The Board notes that the last VA examinations were performed in September 2008.  The Board further notes that the most recent treatment records are dated from June 2008 to October 2008.  Thus, on remand a new VA examination should be provided to assess the current severity of these service-connected disorders.  See 38 C.F.R. 
§ 3.159(c).

With respect to the claim of service connection for hysterectomy, the Veteran contends that she started experiencing fibroids during her active service.  She maintains that the fibroids caused heavy bleeding, which eventually required a hysterectomy.

A private treatment record dated in February 1993 shows that a uterine fibroid was diagnosed by pelvic ultrasound.  In March 1993, the Veteran reported a 10-year history of right ovary pain; a pelvic examination was normal.  Pelvic examinations conducted in April 1993, July 1993, and June 1994 were also normal.

A March 1995 private treatment record shows that the Veteran complained of painful periods for the previous three months.  The assessment was "dysmennorhea? secondary to fibroids vs. infection."  A May 1995 pelvic examination revealed benign fibroids.  In August 1995, the Veteran complained of increased pain and heavy bleeding. 

An April 1996 private treatment record notes that the Veteran had a history of fibroids.  A May 1996 private treatment record shows that uterine myomata were diagnosed by pelvic ultrasound.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches where there has been an entry examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116   (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

The Board notes that while there is no entrance examination for the Veteran's active duty service, private treatment records dated from February 1993 to May 1996 establish the presence of uterine fibroids.  Indeed, she was diagnosed with fibroids by ultrasound just three weeks before entering active service.  Therefore, a question remains as to whether there is clear and unmistakable evidence that the Veteran's fibroids were not aggravated beyond their natural progression during active service. 

The claims file contains only a few service treatment records (STRs) from the Veteran's period of active service.  The Board notes that the January 1997 separation examination is missing.  However, the accompanying medical history report contains an assessment of mild symptomatic fibroids.  The clinician noted that the Veteran had been followed by a gynecologist for the past six months.

Post-service treatment records show that, in May 1997, the Veteran complained of heavy periods.  A pelvic ultrasound revealed one large posterior uterine myoma that had not changed significantly since the 1996 exam.  The clinician recommended continued observance of the fibroids.

A May 1998 private treatment record shows that the Veteran continued to complain of heavy periods.  Multiple fibroids were diagnosed by pelvic ultrasound.  The clinician indicated that the fibroids were the probable cause of the pain.  Later that month, the Veteran underwent a dilation and curettage as a result of menorrhagia and dysmenorrhea with uterine leiomyomas.  

A March 2000 pelvic ultrasound shows that the Veteran's uterine fibroids had slightly improved compared to May 1997.  However, a May 2002 pelvic ultrasound shows that the fibroids had increased in size and number since 2000.  The clinician noted that the Veteran's heavy periods were due to the fibroids, which were growing.  A hysterectomy was performed the following month; the discharge summary indicates that the procedure was for treatment of menorrhagia secondary to multiple uterine leiomyomata.

During the April 2012 Board hearing, the Veteran testified that her private doctor told her that the fibroids were the reason she needed a hysterectomy.  

As the evidence of record shows an in-service finding of mild symptomatic fibroids and a post-service hysterectomy due to heavy bleeding caused by fibroids, an opinion is warranted in order to determine whether the Veteran's hysterectomy was due to fibroids and, if so, whether this condition was aggravated by active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the Board notes that with respect to all the claims on appeal, the Veteran testified that she does not currently receive VA treatment and that all relevant private treatment records are in the claims file.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA gynecological examination by an appropriate medical professional.  The claims folder, including a copy of this remand, must be made available to the examiner for review and that review should be noted in the examination report.  The examiner should answer the following questions:

(a) Was the Veteran's hysterectomy required because of uterine fibroids?

(b) If yes, is it clear (undebatable) that the Veteran's fibroids did not undergo a worsening during active service (June 1996 to March 1997)?

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)
 
2. Schedule the Veteran for VA examinations to determine the extent of her service-connected back, hemorrhoid, and psychiatric disabilities.  All indicated examinations and testing should be performed.  The claims folder, including a copy of this remand, must be made available to the examiner(s) for review.  All pertinent manifestations associated with the service-connected generalized anxiety disorder; residuals of low back injury; and hemorrhoids should be annotated in the examination report(s).  A complete rationale should be given for all opinions and conclusions expressed.

(a) For the back, the examiner should describe in detail all current manifestations of the service-connected disability, to include any associated neurological impairments or ankylosis.  Definitive diagnoses should be provided.  Range-of-motion testing, to include repetitive motion and a discussion of the impact of pain, weakness, fatigue, incoordination, or lack of endurance, must be provided.  Functional losses, including those due to pain, should be equated to additional loss of motion (beyond the loss of motion shown on testing).  Moreover, the examiner must address the impact of the service-connected back disability on the Veteran's ability to maintain or obtain gainful employment.

(b) For the hemorrhoids, the examiner should address all signs and symptoms necessary for rating the Veteran's service-connected hemorrhoid disability under the applicable rating criteria.  Moreover, the examiner must address the impact of the service-connected hemorrhoids on the Veteran's ability to maintain or obtain gainful employment.

(c) For the anxiety disorder, the examiner should provide a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, including an explanation of the meaning of the global assessment of function (GAF) score assigned.  Moreover, the examiner must address the impact of the service-connected generalized anxiety disorder on the Veteran's ability to maintain or obtain gainful employment.

3. After completion of the above-requested development, readjudicate the claims.  If any of the benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

